Frank T. Gallagher, Justice
(dissenting).
It seems to me that defendant’s position on this appeal that there is no showing that the possibility of the pile up of the cases was either known to defendant or within the range of its anticipation is well taken. It is true that plaintiff’s witness, Thurber, testified that on some occasions — he did not know when or on what conveyor — he had seen cases pile up on a conveyor. That was the only testimony to that effect. The witness did not know whether any such conveyors were in any way similar to the one involved in this action, and his recollection of a similar incident was in no way related in point of time, place, or cause to the accident upon which this action is based. It does not seem to me that the testimony of this witness is competent, as I cannot see where it established any negligent habit on the part of defendant, related in any way to the accident in question. Neither does it appear to me that the testimony was competent to establish that the pile up of cases which he •claimed to have seen at various times was in fact the cause of the accident. It is well settled that the occurrence of prior incidents at various other unidentified times and locations is not evidence *153that the same thing occurred on the occasion in question. Morse v. M. & St. L. Ry. Co. 30 Minn. 465, 16 N. W. 358; Davidson v. St. P. M. & M. Ry. Co. 34 Minn. 51, 24 N. W. 324; Henderson v. Bjork Monument Co. Inc. 222 Minn. 241, 24 N. W. (2d) 42; Orth v. St. P. M. & M. Ry. Co. 47 Minn. 384, 50 N. W. 363. Bather, it appears to me that this more or less remote testimony could have been quite prejudicial as far as the jury was concerned and that in the interest of justice a new trial should be granted excluding this testimony.
The rule is well settled in this state that in order to recover for a defective condition the defendant must have notice of the defect or in the exercise of reasonable care should have known of it or should have apprehended that such defect might occur and would be dangerous. Doyle v. St. P. M. & M. Ry. Co. 42 Minn. 79, 43 N. W. 787. I cannot conclude that the kind of testimony furnished by the witness Thurber was sufficient to place defendant on such notice that it should apprehend that a pile up of the cases would bring about the accident in question. As stated in Rue v. Wendland, 226 Minn. 449, 452, 33 N. W. (2d) 593, 595:
“An essential element of negligence is the actor’s knowledge, actual or imputed, of the facts out of which the alleged duty arises. Negligence involves the idea of fault, and, because that is true, an act or omission is not negligent unless the actor had knowledge or notice that it involves danger to another.”
Without Thurber’s testimony with reference to the pile up of cases on other occasions, we can find nothing in the record from which we could say that defendant was put on guard in such a manner as to be held negligent in the situation here where it is more or less speculative as to just what caused the scaffold to fall.